 



Exhibit 10.6
MASTER SERVICE AGREEMENT
          THIS MASTER SERVICE AGREEMENT (“Agreement”) is made and effective as
of July 7, 2006 (the “Effective Date”), by and between focus•ed, LLC, and Rx
Development Resources LLC, (“Vendor”). Focus•ed, LLC and Vendor are each
hereafter referred to individually as a “Party” and together as the “Parties.”
          In consideration of the mutual promises and covenants hereinafter set
forth, the Parties hereto agree as follows:

1.   Services   1.1   Vendor shall provide goods and/or services under this
Agreement on a project basis. The specific goods and/or services for any given
project or projects shall be set forth on one or more Project Contracts
(“Contract”) to collectively form the “Services” that Vendor shall provide to
focus•ed under this Agreement. Each Contract shall contain a detailed
description of the goods and/or services that Vendor will provide and the
associated compensation, as well as other relevant project details. Each
Contract shall be dated and titled, shall be executed by authorized
representatives of both Parties, and shall be attached hereto and incorporated
into this Agreement. Notwithstanding the foregoing, the Parties may agree to
modify the terms and conditions of this Agreement with respect to a given
Contract by setting forth such modifications in such Contract under a section
entitled “Modifications to Agreement Terms and Conditions.”   2.   Compensation
  2.1.   Payment for Services: In full consideration for Vendor’s performance of
the Services, subject to the other terms of this Agreement, focus•ed will pay
Vendor for Services at a blended rate of $ 150 per hour of work. Services
rendered may include, but are not limited to, the following:

Project Management
Medical Writing
Graphic Design
Logistical Management

    A modification of this rate is allowed, but must be on case by case basis,
and must be specified and agreed to in a corresponding Contract.   2.2.  
Reimbursable Expenses: In addition to Vendor’s compensation, Vendor shall be
entitled to monthly reimbursements for travel related expenses reasonably and
properly incurred by Vendor in connection with Vendor’s performance of the
Services (“Reimbursable Expenses”). Reimbursable Expenses may not include any
increase, mark up, burden or uplift and must be billed to focus•ed at Vendor’s
actual cost.

 



--------------------------------------------------------------------------------



 



3.   Confidentiality   3.1   Obligations: Vendor agrees not to publish or
disclose to others directly or indirectly, other than with the prior written
consent of focus•ed any information, data received or obtained from focus•ed.  
    Vendor agrees to maintain in absolute confidence all information, shared by
focus•ed, and scientific information not in the public domain until such
information reaches the public domain, other than as a result of any action by
consultant.       This obligation shall continue for seven (7) years from the
date of expiration or termination of this agreement but shall not apply to
information already known by Vendor.       Focus•ed agrees to maintain in
confidence the nature and details of consultant’s agreement with them.      
Vendor, on termination of this agreement, agrees to return to focus•ed any
written, printed or computer generated material related to any interaction
between Vendor and focus•ed or any such information supplied under the terms of
this agreement as specifically requested by focus•ed at the time.   4.  
Representations and Warranties   4.1.   Vendor represents and warrants to
focus•ed that the Services, and its performance thereof (including, but not
limited to, any performance by any Vendor subcontractor), will comply with all
applicable federal, state and local laws, requirements and regulations
including, but not limited to, the PhRMA Code on Interactions with Healthcare
Professionals, HIPAA, federal and state anti-kickback statutes and applicable
FDA promotional regulations.   4.2.   Vendor represents and warrants to focus•ed
that the Services shall be performed and completed in a good and workmanlike
manner. Vendor agrees to promptly reperform any Services not in material
compliance with this warranty after receiving notice from focus•ed of such
non-compliance.   4.3.   Vendor represents and warrants to focus•ed that Vendor,
and Vendor’s employees and/or subcontractors assigned to perform the Services,
has the requisite expertise and all rights, licenses, permits and consents
necessary to perform the Services hereunder and that Vendor and Vendor’s
employees and/or subcontractors are fully qualified and equipped to perform
Services.   5.   Term and Termination

 



--------------------------------------------------------------------------------



 



5.1.   Term: This Agreement shall commence on the Effective Date and terminate
on April 5, 2008. This Agreement may be extended or renewed upon the written
agreement of the Parties before the termination of the initial or then current
contract period.

5.2.   Termination by Vendor: Vendor may terminate this Agreement for any reason
upon thirty (30) days prior written notice to focus•ed; provided, however,
Vendor shall not terminate this Agreement until it has completed the performance
of all Services on all Contracts unless either (i) such termination is otherwise
agreed to in writing by focus•ed, or (ii) focus•ed has not cured a material
breach of this Agreement within thirty (30) days’ of receiving written notice of
breach.

5.3.   Termination by Focus•ed: Focus•ed may terminate a given Contract or this
Agreement at any time for any reason or no reason at all within thirty (30) days
prior written notice to Vendor. focus•ed, may terminate a given Contract or this
Agreement immediately if, in focus•ed’s sole opinion, (i) Vendor is unable to
perform the Services, no matter what the reason, (ii) Vendor has materially
breached this Agreement and failed to cure the breach within thirty 30 days of
receiving notice of such breach, (iii) the performance of this Agreement by
either Party would be in violation of any federal, state or local laws,
requirements or regulations, or (iv) Vendor makes a general assignment for the
benefit of its creditors, or a petition in bankruptcy is filed by or against
Vendor, or a receiver shall be appointed on account of Vendor’s insolvency.

6.4.   Compensation upon Termination: Upon any termination of a given Contract
or this Agreement, focus•ed’s obligations to Vendor shall be to pay Vendor for
Services rendered prior to the effective date of termination of such Contract or
this Agreement in accordance with Section 2 above. Upon any termination of this
Agreement, unless otherwise instructed in writing by focus•ed, Vendor’s
obligations to focus•ed shall be to continue to provide the Services to focus•ed
until the effective date of such termination, to wind down and terminate the
Services in an efficient and cost-effective manner, to cooperate with focus•ed
in the transition to new service provider(s) designated by focus•ed, and, in
connection with any termination or expiration of this Agreement, to return to
focus•ed all copies of all materials, data, work product, reports and all other
property of focus•ed under this Agreement.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Effective Date by their respective duly authorized officers.

                      FOCUS•ED, INC.       RX DEVELOPMENT RESOURCES LLC    
 
                   
By:
  /s/ Philippe Boulangeat       By:   /s/ Barry Butler    
 
 
 
         
 
   
Name:
  Philippe Boulangeat       Name:   Barry Butler    
 
                   
Title:
  Managing Member       Title:   Managing Member    
 
                   
Date:
  7/7/2006       Date:   7/7/06    

 



--------------------------------------------------------------------------------



 



MASTER SERVICE AGREEMENT ADDENDUM —
Project Contract #1
 
Vendor: RxDR
Project Name: Aging Retina, continuing education journal supplement series
Project Description:
A one-year series of four 12-16 page supplements titled The Aging Retina would
be published and mailed to Insight readers (ASORN members and non-members)
beginning as early as possible in 2006.
Scope of Work:
General:

  •   Develop timeline and budget for entire process     •   Create status
reports and submit to all parties on a regular basis, at least quarterly     •  
Handle all payments and financial paperwork (includes receipt of entire grant
and division of monies accordingly)     •   Provide all required documentation
for the continuing education credit process as requested

Logistics:

  •   Assemble the recommended steering committee of appropriate healthcare
professionals to consult on content for supplements     •   Provide liaison with
ASORN and design, printing, and mailing facilities

Content Development:

  •   Conduct a needs assessment for content development with ASORN’s assistance
    •   Develop and write content with ASORN oversight; edit content with input
from the nurse planner (RN who must have a nursing degree); and oversight of the
entire process by the ASORN Provider Unit Chair or her designee     •   Design,
layout, and print supplements     •   Recommend and, upon approval of ASORN,
contract guest authors/columnists

Project Estimate:

         
 
  Medical writing   125 hours
 
  Project Management   75 hours
 
  Total Estimate   200 hours at $150 = $30,000

Approval:
Agreed to by

             
focus•ed, LLC
      Rx Development Resources    
 
           
Philippe Boulangeat
 
Name
      Barry Butler
 
Name    
 
           
/s/ Philippe Boulangeat
 
Signature
      /s/ Barry Butler
 
Signature    
 
           
7/7/2006
 
Date
      7/7/06
 
Date    

 